
	
		I
		111th CONGRESS
		2d Session
		H. R. 5181
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Arcuri (for
			 himself, Mr. Owens,
			 Mr. Hunter, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to improve the
		  preservation of the small arms production industrial base.
	
	
		1.Short titleThis Act may be cited as the
			 Small Arms Competition and Innovation Act of
			 2010.
		2.Small Arms
			 Production Industrial BaseSection 2473 of title 10, United States
			 Code, is amended—
			(1)by amending
			 subsection (c) to read as follows:
				
					(c)Small arms
				production industrial baseIn
				this section, the term small arms production industrial base
				means the persons and organizations that are engaged in the production or
				maintenance of small arms within the United
				States.
					;
				
			(2)in subsection (d),
			 by adding at the end the following new paragraph:
				
					(6)Pistols.
					;
				and
			(3)by adding at the
			 end the following:
				
					(f)Competitive
				proceduresIf the Secretary
				determines under subsection (a) that the requirement to procure property or
				services described in subsection (b) for the Department of Defense from a firm
				in the small arms production industrial base is not necessary to preserve such
				industrial base, any such procurement shall be awarded through the use of
				competitive procedures that afford such industrial base a fair opportunity to
				be considered for such
				procurement.
					.
			
